Citation Nr: 0808519	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether termination of the veteran's non-service-connected 
disability pension was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to October 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the RO.


FINDINGS OF FACT

1.  In June 2004, the RO granted the veteran's claim for non-
service-connected disability pension, effective from March 
23, 2004; the RO found that he was unemployable due to 
treatment he was undergoing for Hodgkin's disease.

2.  The veteran completed chemo- and radiation therapy for 
treatment of Hodgkin's disease in September 2004.

3.  In September 2005, the RO entered a rating action 
proposing to terminate the veteran's pension benefits on the 
basis that his Hodgkin's disease was in remission and that 
there were no residuals of treatment; in December 2005, the 
RO implemented the proposed reduction, effective from January 
1, 2006. 

4.  Evidence constructively of record at the time of the RO's 
December 2005 decision showed that the veteran was found to 
have disabilities apparently separate and apart from 
Hodgkin's disease, including hiatal hernia, hypothyroidism, 
and dizziness and fatigue of uncertain etiology; neither in 
its rating decision proposing discontinuance of the veteran's 
benefits nor in its decision to implement the proposal did 
the RO determine the percentage of impairment caused by each 
of those conditions.




CONCLUSION OF LAW

The termination of the veteran's non-service-connected 
disability pension was improper.  38 U.S.C.A. §§ 1521 (West 
2002); 38 C.F.R. §§ 3.105, 3.314, 3.340, 3.342, 4.17 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish eligibility for pension, the evidence 
must show, among other things, that the applicant is 
permanently and totally disabled.  38 U.S.C.A. § 1521(a) 
(West 2002); 38 C.F.R. §§ 3.314(b), 3.340, 3.342, 4.17 
(2007).  The United States Court of Appeals for Veterans 
Claims (Court) has provided specific guidance as to how that 
determination is to be made.  See, e.g., Talley v. Derwinski, 
2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 
387 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Among the instructions provided by the Court is a directive 
that VA perform an evaluation "under the Schedule for Rating 
Disabilities to determine the percentage of impairment caused 
by each disability."  Roberts, 2 Vet. App. at 390.

An award of pension can be terminated if evidence of a change 
in employability is received.  Title 38 C.F.R. § 3.105(f) 
provides, in pertinent part, that:

	[w]here a change in . . . employability 
warrants . . . discontinuance of pension 
payments currently being made, a rating 
proposing the . . . discontinuance will be 
prepared setting forth all material facts and 
reasons.  The beneficiary will be notified at 
his or her latest address of record of the 
contemplated action and furnished detailed 
reasons therefor, and will be given 60 days 
for the presentation of additional evidence 
to show that pension benefits should be 
continued at their present level.  Unless 
otherwise provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will be 
. . . discontinued effective the last day of 
the month in which the final rating action is 
approved.

Title 38 C.F.R. § 3.105(i) further provides that VA will 
inform the beneficiary in the advance written notice of the 
proposed action that he has the right to a predetermination 
hearing, provided that the request for such hearing is 
received by VA within 30 days from the date of the notice.  
Id. § 3.105(i).  If no predetermination hearing is requested, 
final action will be based solely on the evidence of record.  
Id.

In the present case, the record shows that the RO, by a 
decision entered in June 2004, granted the veteran's claim 
for non-service-connected disability pension, effective from 
March 23, 2004, on grounds that he was unemployable due to 
treatment he was undergoing for Hodgkin's disease.  See 
38 C.F.R. § 4.117, Diagnostic Code 7709 (2007) (indicating 
that Hodgkin's disease is to be rated 100 percent disabling 
while there is active disease or during a treatment phase, 
and that the total rating is to remain in effect for at least 
six months after the discontinuation of treatment).  The 
veteran completed chemo- and radiation therapy for treatment 
of Hodgkin's disease in September 2004.  In September 2005, 
following a VA examination wherein it was determined that the 
veteran's Hodgkin's disease was in remission, and that he 
exhibited no residuals of treatment, the RO entered a rating 
action proposing to terminate the veteran's pension benefits.  
Subsequently, in December 2005, the RO implemented the 
proposed reduction, effective from January 1, 2006. 

On appeal, the veteran maintains that the termination of his 
benefits was improper.  The Board agrees.  The RO 
discontinued the veteran's benefits on the basis that the 
veteran's Hodgkin's disease was in remission, and that there 
were no residuals of treatment.  Notably, however, VA 
treatment reports that were then extant (and, therefore, 
constructively part of record; see, e.g., Bell v. Derwinski, 
2 Vet. App. 611 (1992)) showed that the veteran was found to 
have disabilities apparently separate and apart from 
Hodgkin's disease, including hiatal hernia, hypothyroidism, 
and dizziness and fatigue of uncertain etiology.  Neither in 
its rating decision proposing discontinuance of the veteran's 
benefits nor in its decision to implement the proposal did 
the RO "determine the percentage of impairment" caused by 
each of those conditions, as required by the Court in 
Roberts.  It is the Board's conclusion, therefore, that the 
termination was improper.  See also 38 C.F.R. § 3.105(f), 
above (requiring that the rating proposing discontinuance set 
forth "all material facts and reasons" for the 
termination).  The appeal is therefore allowed.

In arriving at this conclusion, the Board notes that the 
present decision is expressly limited to the matter of 
whether the termination of the veteran's pension benefits was 
proper based on procedural requirements.  The Board intimates 
no opinion, either legal or factual, as to whether and to 
what extent the veteran is entitled to retroactive payment of 
pension based on considerations such as income and net worth.  
See, e.g, 38 U.S.C.A. §§ 1521, 1522 (West 2002).  The agency 
of original jurisdiction will be responsible for addressing 
that matter when effectuating the Board's decision.


ORDER

The veteran's non-service-connected disability pension 
eligibility is restored effective from January 1, 2006, 
subject to the law and regulations governing the award of 
monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


